Case: 17-40118      Document: 00514260999         Page: 1    Date Filed: 12/05/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                            United States Court of Appeals

                                    No. 17-40118
                                                                                     Fifth Circuit

                                                                                   FILED
                                  Summary Calendar                          December 5, 2017
                                                                              Lyle W. Cayce
                                                                                   Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff−Appellee,

versus

ADAN HERNANDEZ-NUNEZ,

                                                 Defendant−Appellant.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                                No. 7:16-CR-1194-1




Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *

       Adan Hernandez-Nunez pleaded guilty of harboring an alien for



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40118     Document: 00514260999       Page: 2   Date Filed: 12/05/2017


                                  No. 17-40118

financial gain, and he received an above-guidelines sentence of fifty months in
prison and three years’ supervised release. He contends that his sentence is
substantively unreasonable because the district court’s decision that an above-
guidelines sentence was warranted was grounded in conduct that was already
factored into the guidelines calculations.

      If the district court has imposed a sentence that deviates from the guide-
lines range, this court evaluates whether the sentence “unreasonably fails to
reflect the statutory sentencing factors” set forth in 18 U.S.C. § 3553(a). United
States v. Smith, 440 F.3d 704, 708 (5th Cir. 2006). “A non-Guideline sentence
unreasonably fails to reflect the statutory sentencing factors where it (1) does
not account for a factor that should have received significant weight, (2) gives
significant weight to an irrelevant or improper factor, or (3) represents a clear
error of judgment in balancing the sentencing factors.” Id.

      The district court gave due consideration to the § 3553(a) factors and
committed no error when balancing them. See id. Hernandez-Nunez’s theory
that the court should have balanced the § 3553(a) factors differently “is not a
sufficient ground for reversal.” See United States v. Malone, 828 F.3d 331, 342
(5th Cir.), cert. denied, 137 S. Ct. 526 (2016).

      AFFIRMED.




                                         2